Hunt, J.
(dissenting) — I respectfully dissent. I disagree with the majority’s characterization of this case as involving a municipal court clerk’s issuance of a warrant of arrest “without judicial participation.” Here, the record is uncontroverted that although the court commissioner had signed no written order granting the court warrant clerk authority to use the commissioner’s stamp on FTA (Failure to Appear) warrants, the commissioner had verbally authorized this procedure for issuing arrest warrants 30 days after FTA’s for jailable offenses where the defendant had not paid a fine or otherwise responded in the interim.
I would also address the State’s argument on appeal that the arresting officers were entitled to “good faith” reliance on this warrant. Because the court below upheld the arrest warrant as legally issued, the State had no need to raise *13and to brief this argument until Walker filed his appeal.
I would affirm.
Review denied at 142 Wn.2d 1013 (2000).